Citation Nr: 0431393	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  95-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy involving the left lower extremity secondary to 
service-connected left total knee arthroplasty.

2.  Entitlement to service connection for arthritis secondary 
to service-connected left total knee arthroplasty.

3.  Entitlement to service connection for a right ankle 
disability secondary to service-connected left total knee 
arthroplasty.

4.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

5.  Entitlement to service connection for degenerative joint 
disease of the left shoulder. 

6.  Entitlement to service connection for degenerative joint 
disease of the sternoclavicular joint.

7.  Entitlement to service connection for degenerative joint 
disease of the sacroiliac joints.

8.  Entitlement to service connection for degenerative joint 
disease of the right knee.

9.  Entitlement to service connection for degenerative joint 
disease of the right foot.

10.  Entitlement to an increased initial evaluation for back 
pain due to muscle imbalance, currently evaluated as 10 
percent disabling.

11.  Entitlement to an increased initial evaluation for major 
depression, currently evaluated as 50 percent disabling.

12.  Entitlement to special adaptive housing or a special 
housing adaptation grant.

13.  Entitlement to an automobile and adaptive equipment or 
for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1982.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, dated in September 1994, July 1999, and June 2000.  

The September 1994 decision denied the veteran's claim of 
entitlement to a certificate of eligibility for special 
adaptive housing or a special housing adaptation and for an 
automobile and adaptive equipment or for adaptive equipment 
only.  

The July 1999 decision denied the veteran's claims of 
entitlement to service connection for reflex sympathetic 
dystrophy, rheumatoid arthritis (now claimed as arthritis), 
right ankle breakdown in bone structure, and chronic pain, 
all as secondary to the veteran's service-connected left 
total knee arthroplasty (TKA).  It also granted the veteran's 
claim of entitlement to service connection for back pain due 
to muscle imbalance, evaluated at 10 percent disabling, and 
major depression, evaluated as 50 percent disabling.  He 
perfected appeals with regard to secondary service connection 
for reflex sympathetic dystrophy, rheumatoid arthritis, and 
right ankle breakdown, as well as with the initial ratings 
assigned his depression and back pain.

The June 2000 decision denied the veteran's claims of 
entitlement to service connection for degenerative joint 
disease of the right shoulder, left shoulder, 
sternoclavicular joint, sacroiliac joint, right knee, and 
right foot.  These issues were all perfected for appellate 
consideration.

In August 2000 and May 2004, the veteran testified at 
personal hearings before two of the undersigned Veterans Law 
Judges.  Transcripts of those hearings are of record.   The 
veteran waived RO review of documentary evidence submitted at 
the time of the earlier hearing.  See 69 Fed.Reg. 53807-01 
(September 3, 2004) codified at 38 C.F.R. § 20.1304(c) 
(effective October 4, 2004).

The Board remanded the issues that are the subject of this 
decision in January 2001.  Review of the actions performed by 
the RO reveal that the mandate of that remand was not 
fulfilled and further action is necessary on the issues of 
entitlement to service connection for reflex sympathetic 
dystrophy involving the left lower extremity secondary to 
service-connected left total knee arthroplasty, arthritis 
secondary to service-connected left total knee arthroplasty, 
a right ankle disability secondary to service-connected left 
total knee arthroplasty, and entitlement to increased initial 
evaluations for back pain due to muscle imbalance, currently 
evaluated as 10 percent disabling, and for major depression, 
currently evaluated as 50 percent disabling, as well as 
entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.  Stegall v. West, 11 Vet. App. 268 
(1998).  These issues, as well as the issues of entitlement 
to secondary service connection for degenerative joint 
disease of the right and left shoulders, sternoclavicular 
joint, sacroiliac joint, right knee, and right foot are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

As noted above, the issues of entitlement to service 
connection for reflex sympathetic dystrophy involving the 
left lower extremity secondary to service-connected left 
total knee arthroplasty, arthritis secondary to service-
connected left total knee arthroplasty, a right ankle 
disability secondary to service-connected left total knee 
arthroplasty, and entitlement to increased initial 
evaluations for back pain due to muscle imbalance, currently 
evaluated as 10 percent disabling, and for major depression, 
currently evaluated as 50 percent disabling, as well as 
entitlement to an automobile and adaptive equipment or for 
adaptive equipment only were all remanded by the Board in 
January 2001.

The Board notes that a substantial amount of medical evidence 
was added to the veteran's claims folder subsequent to the 
January 2001 remand.  No supplemental statement of the case 
has been issued addressing these issues.

Additionally, review of the VCAA notices mandated by the 
January 2001 remand reveals that they do not adequately 
address evidentiary requirements of increased ratings or 
entitlement to specially adapted housing and automobile or 
adaptive equipment.

Finally, the remand specified that certain VA examinations be 
performed in order to address the etiological connection 
between the veteran's TKA and the degenerative joint disease 
noted in the January 1999 bone scan.  Review of the current 
VA examination reports reveals that there are no opinions 
directly addressing whether the various claimed disabilities 
are secondary to the TKA.  It is now well settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board also notes that given the potentially favorable 
outcomes of the veteran's various claims for service 
connection, it would be premature for an appellate decision 
on the merits of the veteran's claims of entitlement to 
specially adapted housing and for an automobile or adaptive 
equipment only.  Further, the Board notes that the competent 
medical evidence currently of record does not adequately 
address the specific questions necessary to determine 
entitlement to specially adapted housing and for an 
automobile or adaptive equipment only.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2004).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following:

1.  A VA examination by an orthopedist should 
be conducted for purposes of determining the 
nature, severity, and etiology of any current 
reflex sympathetic dystrophy involving the 
left lower extremity, right ankle disorder, 
claimed rheumatoid arthritis and/or 
degenerative arthritis involving the 
shoulders, right foot, sternoclavicular 
joint, sacroiliac joint, and right knee, the 
severity of the service connected back pain 
due to muscle imbalance, entitlement to 
special adaptive housing or a special housing 
adaptation grant, and entitlement to 
automobile or adaptive equipment.  All 
necessary testing, to include specialized 
studies, and specialized examinations must be 
performed.  The claims file in its entirety, 
including a copy of this remand, must be made 
available to the examiner for review in 
conjunction with the examination.  Following 
the examination and review of the complete 
record in the claims file, the examiner is 
requested to provide detailed response 
concerning the following questions:

A)  If diagnosed, whether it is as likely 
as not that the a) reflex sympathetic 
dystrophy involving the left lower 
extremity, b) right ankle disorder, c) 
claimed rheumatoid arthritis, and d) 
degenerative arthritis involving the 
shoulders, right foot, sternoclavicular 
joint, sacroiliac joint, and right knee 
were caused or are aggravated by the 
service connected total arthroplasty 
involving the left knee or back pain due 
to muscle imbalance?  Factors to consider 
include any altered gait and any devices 
the appellant uses to aid locomotion or 
ambulation due to the left knee 
disability.

B)  The examiner must offer an opinion as 
to whether the veteran has:  a) the loss 
or loss of use of one lower extremity 
together with residuals of organic disease 
or injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or, b) 
loss of use of one lower extremity 
together with the loss of use of one upper 
extremity which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

C)  The examiner must also offer an 
opinion as to whether the veteran has loss 
of use of one or both feet or ankylosis of 
his left knee.

D)  The examiner's report should fully set 
forth all current complaints and pertinent 
clinical findings regarding the veteran's 
service-connected back pain, and should 
describe in detail the presence or absence 
and the extent of any functional loss due 
to the veteran's lumbar and thoracic spine 
disabilities.  The examiner should assess 
the veteran's limitation of flexion and 
extension.  Consideration should be given 
to any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to the absence of 
necessary structures, deformity, adhesion, 
or defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is supported 
by adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to his 
lumbar and thoracic spine disabilities 
that develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due to 
pain on use or during flare-ups.

A complete rationale for any opinion 
expressed should be included in the 
report.

4.  A VA examination by a psychiatrist 
should be conducted in order to determine 
the nature and severity of the service 
connected major depression.  The claims 
folder and a copy of this Remand must be 
furnished to the examiner in conjunction 
with the examination. All necessary tests 
and studies deemed necessary should be 
conducted.  It is requested that the 
examiner include a Global Assessment of 
Functioning score (GAF).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2004).

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should provide a copy of the new 
rating criteria for diseases and injuries 
of the spine in 38 C.F.R. §4.71a DCs 5235 
to 5243 (2004) Consideration should also 
be given to staged rating as set forth in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



			
	WARREN W. RICE, JR.	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




